Title: To George Washington from Major General William Heath, 8 May 1779
From: Heath, William
To: Washington, George



Dear General,
Head Quarters Boston May 8. 1779

I have been honor’d with the receipt of yours of the 22d Ultimo.
I never received any List of the Officers names under the Convention of Saratoga on their arrival at Cambridge, as taken at the Convention, but do myself the honor to enclose Copy of their Names and ranks as Subscribed to a parole Soon after their arrival at Cambridge.
I take the Liberty to enclose Extract of a Letter lately received from Major General Gates, which exhibits the Situation of the Army at Providence in a most scanty condition as to Bread and indeed this is almost universally the case in this quarter. Upon receipt of the Letter I immediately applied to Council, obtained a press Warrant to take up Teams, & forwarded on near 300 Barrels of Flour, which is the greatest part of the quantity in the Magazines in this State. Should the Enemy form an Enterprize this way and the assembling of a body of Militia become necessary, the want of Bread would oblige them, almost as soon as Assembled, to disperse, unless Supplies which we have not now, should arrive. A quantity of Flour has been expected at Springfield from Albany ever Since the last Fall, but none has arrived, unless within a few days past.
The greatest possible difficulty subsists in procuring Teams to forward on the large quantities of Lead Cloathing &c. which are called for. The depreciation of the Currency, and the busy Season prompt the Teamsters to ask from 24 to 30/ ⅌ Mile for Transportation, and to refuse to undertake for less. This, is so enormous that I thought it my duty to request the interposition of the Council, who have issued an order to take up One hundred Teams.
Major Measam informed me yesterday that nearly as many more are wanted immediately. I have just solicited the further assistance of Council. hope I Shall Succeed, as I have ever found them carefully ready to exert themselves on every pressing occasion, but the present busy Season will be an embarrassment.
Major Measam also informs me that he is Afraid there will be difficulty and delay in getting the Cloathing forward after it reaches Springfield, as Colonel Smith D.Q.M. Genl there is destitute of money. This I am sorry to hear, but the remedy is not in my power. No exertions of mine shall be wanting in forwarding the Stores to Springfield. further I cannot engage. I have the honor to be With the greatest respect Your Excellencys Most obedt Servt
W. Heath
